Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The following limitations in combination with the other limitations in the claims are not shown or taught by the prior art:
“a mechanical subsystem, the mechanical subsystem independently and mechanically connecting the lever to first and second mechanical-rotation to electronic conversion devices, each of the first and second conversion devices being adapted to receive mechanical angular rotation, and emit first and second electronic signals indicating a rotation extent, the mechanical subsystem configured to overcome a mechanical malfunction in a connection between the lever and one of the first and second conversion devices; an automated control system configured to use either of the first and second electronic signals to control the operation of an engine” in claim 1;
“a first mechanically-linking subsystem existing between the single throttle lever and a first conversion device and a second mechanically-linking system existing between the single throttle lever and a second conversion device, the first mechanically-linking subsystem configured to maintain operability upon a failure in the second mechanically-linking subsystem” in claim 17; and 
“a single throttle lever, the lever being mechanically connected to a plurality of conversion devices, each of the conversion devices adapted to receive mechanical angular rotation upon operation of the throttle lever, and emit an electronic signal indicative of a rotation extent; and
each of the electronic signals emitted by the plurality of conversion devices

independently being used to change at least one of: (i) a speed of the engine; or (ii) a pitch of the propeller based on a lever position” in claim 21.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 19, line 1, the phrase “The system of claim 18” has been replaced with -- The system of claim 17 --.
Claim 20, line 1, the phrase “The system of claim 18” has been replaced with -- The system of claim 17 --.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844.  The examiner can normally be reached on 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH J DALLO/Primary Examiner, Art Unit 3747